NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                            2009-3020

                                  STEPHEN E. WILLIAMS,

                                                    Petitioner,

                                               v.

                         SOCIAL SECURITY ADMINISTRATION,

                                                    Respondent.

               Petition for review of the Merit Systems Protection Board in
                                    PH0752080275-I-1.

                                        ON MOTION

Before NEWMAN, Circuit Judge.

                                            ORDER
       Stephen E. Williams moves for reconsideration of the court's April 9, 2009 order

dismissing his petition for review for failure to file the joint appendix and moves for leave

to file the joint appendix out of time. The Social Security Administration has not

responded.

       Upon consideration thereof,

       IT IS ORDERED THAT:

       The motions are granted. The April 9 dismissal order is vacated, the mandate is

recalled, and the petition is reinstated.

                                                    FOR THE COURT
       MAY 19 2009
                                                    /s/ Jan Horbalv
           Date                                     Jan Horbaly
                                                    Clerk                  uffitfiattr
                                                                               MAY 19 2009
                                                                                 JAN HORWili
                                                                                    CLERK
cc:   Phillip R. Kete, Esq.
      Maame A. F. Ewusi-Mensah, Esq.

s17




2009-3020                              2